El Juez Presidente Señor Todd, Jr.,
emitió la opinión del tribunal.
Al registrar la casa residencia de Elías Guzmán Sierra por orden de allanamiento debidamente expedida, la policía insular ocupó en un gabán de su propiedad que allí había, tres boletos con los números 834, 085 y 395, que tenían im-preso lo siguiente:
“Se Regala — Un Automóvil Plymouth — Al poseedor del boleto que tenga las últimas 3 cifras del Premio Mayor del sor-*832teo ordinario de agosto 30, 1950. — Francisco Eivera, Eesp. — Ac-ción 50$í — Núm. 834.” [En los otros dos boletos, los números son 085 y 395.]
Guzmán fué acusado y convicto de una violación a la sección 4 de la Ley núm. 220 de 15 de mayo de 1948 ((1) pág. 739) y sentenciado a cumplir seis meses de. cárcel. En este recurso imputa a la corte inferior la comisión de cinco errores los cuales pueden sintetizarse en uno, a saber: que la prueba es insuficiente para sostener la sentencia por no haberse probado que los boletos ocupados fueran del juego de la bolita o boli-pool.
El único testigo de cargo lo fué el cabo de la policía Luis Pascuali. El Fiscal resume correctamente su declaración en esta forma:
“Luis Pascuali declaró que allá para el día 23 de agosto de 1950, en cumplimiento de una orden de allanamiento expe-dida por el Juez Municipal de Salinas, procedió a registrar una casa de dos plantas, residencia del acusado, habiendo ocupado en el bolsillo de un gabán que encontró en la planta alta de dicha residencia los tres tickets de referencia; . . . que cuando él practicó el allanamiento el acusado se encontraba en una inves-tigación en el cuartel; que esos tickets eran de bolita, y que después que él ocupó los tickets, con motivo de eso se arrestó al acusado. Que se le informó por el delito que se le arrestaba, y que entonces el acusado alegó que esos tickets se los había comprado a un señor en la plaza de mercado, pero que él no sabía que eso era bolita. ■ En la repregunta declaró el testigo que al ir a diligenciar la orden de allanamiento le preguntó a una jo-ven que encontró en la casa que quién vivía allí, y que ésta le contestó que ‘ésta es la casa donde vive el Sr. Elias Guzmán.’ Declaró además el testigo que al encontrar los tickets en el bol-sillo del gabán preguntó de quién era el gabán y que le dijeron que era del acusado, que era el amo de la casa.”
Los tres boletos fueron admitidos como prueba sin opo-sición del acusado.
Declarada sin lugar una moción de nonsuit, la única prueba presentada por el acusado fué la declaración de Ana María Díaz, la joven a quien se refirió el policía, quien en *833parte corroboró su declaración, aunque afirmó que los tres boletos los llevó a la casa Francisco Rivera para venderlos al acusado y estando éste ausente se los entregó a ella y que fué ella quien los puso en el bolsillo del gabán del acusado.
Arguye el apelante que la mera afirmación del policía de que los boletos ocupados eran de bolita no es suficiente para refutar lo que aparece impreso en ellos, es decir, que se re-fieren a números de una rifa de un automóvil Plymouth. Veamos.
Los boletos ocupados contienen ciertos elementos carac-terísticos del juego de la bolita o boli-pool, es decir, tres nú-meros a ser jugados con referencia a las tres'últimas cifras; de un sorteo determinado de la lotería, el del 30 de agosto de-1950 (los boletos fueron, ocupados el 23 de agosto) y la can-tidad jugada en cada uno, cincuenta centavos. El policía los; identificó como tickets de bolita. El acusado no objetó ni la; admisión de los boletos ni la declaración del policía. Consi-deramos que esta prueba no contradicha es suficiente.' De-cimos que no fué contradicha pues es increíble que lo que dicen los boletos sea cierto, es decir, que se trate de la rifa de un automóvil Plymouth por la'suma total de $500, suponiendo que todos los números de tres cifras desde el 000 al 999 a cin-cuenta centavos cada uno se hubieran vendido.

Debe confirmarse la sentencia.